Name: Commission Regulation (EEC) No 410/88 of 12 February 1988 fixing, for the period 1 January to 31 December 1988, the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain
 Type: Regulation
 Subject Matter: Europe;  prices;  processed agricultural produce
 Date Published: nan

 No L 40/24 Official Journal of the European Communities 13 . 2 . 88 COMMISSION REGULATION (EEC) No 410/88 of 12 February 1988 fixing , for the period 1 January to 31 December 1988 , the maximum quantity of certain products of the oils and fats sector to be released for consumption and imported into Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (') and in particular Article 16 thereof, Whereas the overall forecast supply balance provided for in Article 4 of Regulation (EEC) No 475/86 for 1988 could not be drawn up before the end of January 1988 ; whereas a partial supply balance was nevertheless drawn up in accordance with the second subparagraph of Article 4 (3) of Regulation (EEC) No 475/86 and Article 1 ( 1 ) of Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (2), as last amended by Regulation (EEC) No 3771 /87 (3) ; whereas the documents for the normal importation of the products referred to in Article 1 ( 1 ) (c) and (d) of Regula ­ tion (EEC) No 1183/86 must be issued from 1 February 1988 ; whereas the maximum quantities to be released for consumption and imported into Spain should therefore be fixed for those products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 31 December 1988 , the quantities of the products indicated in Article 1 (c) and (d) of ' Regulation (EEC) No 1183/86 to be released for consumption in Spain are hereby fixed at the following levels : (c) 65 000 tonnes of other oils and fats intended for human consumption ; (d)  12 000 tonnes of linseed oil, castor oil and China ­ wood oil ,  12 000 tonnes of soya oil ,  25 000 tonnes of other oils intended for purposes other than human consumption . Article 2 1 . For the period 1 January to 31 December 1988 , the maximum quantities of imports into Spain of the products indicated in Article 1 (c) and (d) of Regulation (EEC) No 1183/86 are hereby fixed at the following levels : (c) 57 500 tonnes of other oils and fats intended for human consumption ; (d)  12 000 tonnes of linseed oil , castor oil and China ­ wood oil ,  0 tonnes of soya oil ,  25 000 tonnes of all other oils intended for purposes other than consumption . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1988 . For the Commission Frans ANDRIESSEN Vice-President ' (') OJ No L 53, 1 . 3 . 1986, p. 47. (*) OJ No L 107, 24. 4 . 1986, p. 17 . (3) OJ No L 355, 17. 12. 1987, p. 17.